DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were originally presented having a filing date of 01 February 2021 and claiming priority to Japanese application number JP2020-013523, filed 30 January 2020.

Priority
Acknowledgement is made of applicants’ claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in the parent, Japanese application number JP2020-013523, filed 30 January 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 February 2021 complies with 35 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings, filed on 01 February 2021, are accepted by the Examiner.

	Claim Objections	
Claims 2 and 14 are objected to because they recite the term “the smoking-related information”, which is different from the recitation “past smoking-related information”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 13 and 20 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 13 and 20 fall within one of the statutory categories?  Yes, because claims 1, 13 and 20 are directed toward an apparatus (claim 1), a method (claim 13), and a system (claim 20), all of which fall within the statutory categories.
STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 13 and 20 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 13 and 20, the apparatus (claim 1), method (claim 13) and system (claim 20) are mental processes that can be performed in the mind and, therefore, are abstract ideas.  In particular, claims 1, 13 and 20 recite the abstract ideas of 
“estimating smoking demand based on past smoking smoking-related information on a plurality of users ,” and
generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand.”  These recitations merely consist of estimating smoking demand and generating a travel plan that includes a smoking space based on the estimation.  This is equivalent to a person mentally estimating smoking demand based on past smoking and mentally generating a travel plan that includes a space to smoke based on the estimated smoking demand.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, mentally estimating smoking demand based on past smoking can also mentally generate a travel plan that includes a space to smoke based on the estimated smoking demand.  The mere nominal recitations that the estimating and generating are accomplished by “an information processing apparatus” comprising “a controller” that includes “at least one processor”  does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 13 and 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  
Claims 1, 13 and 20 further include the additional elements “an information processing apparatus/method” (claim 1, Ln. 1; claim 13, Ln. 1; claim 20, Ln. 2), “a controller” (claim 1, Ln.1-2; claim 20, Ln 2-3), and “at least one processor/computer” (claim 1, Ln. 2; claim 13, Ln. 1-2; claim 20, Ln 3).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system accomplishes estimating and  generating by “an information processing apparatus”, comprising “a controller” including “at least one processor” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “information processing apparatus,” “controller,” and the “at least one processor”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The information processing apparatus, controller, and at least one processor are recited at a high level of generality and merely automate the estimating and generating steps.
STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 13 and 20 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 13 and 20 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  
Thus, since claims 1, 13 and 20 are (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 13 and 20 are directed to non-statutory subject matter.
Claim 2 recites the additional element:
wherein the smoking-related information includes at least any one of a smoking history and a cigarette purchase history of the plurality of users.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 3 recites the additional element:
wherein the smoking history has position information and time information of smoking.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 4 recites the additional element:
wherein the controller performs acquiring the smoking history based on a signal from a user apparatus of a user who is a smoker that senses activation of a switch of an electronic cigarette.
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “acquiring the smoking history ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as individuals mentally recalling their smoking or cigarette purchase history.
Claim 5 recites the additional element:
wherein the cigarette purchase history has position information and time information of purchase of a cigarette.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 6 recites the abstract idea:
estimating a time period and a location including a possibility of smoking.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 7 recites the additional element:
wherein generating the travel plan is performed based on whether an existing smoking facility is present or absent.
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “generating a travel plan  ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as individuals mentally creating a travel plan based locations of  smoking facilities.
Claim 8 recites the additional element:
wherein the vehicle comprises a smoking unit provided with the smoking space, and a traveling unit to which the smoking unit is separably connected.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 9 recites the additional element:
wherein the travel plan includes a separation position and a separation time of the smoking unit from the traveling unit, and a retrieval time at which the separated smoking unit is connected to the traveling unit.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 10 recites the additional element:
transmitting the generated travel plan as control information for automatic driving of the traveling unit.
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “transmitting the generated travel plan  ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as individuals mentally noting a travel plan based locations of smoking facilities.
Claim 11 recites the additional elements:
wherein the vehicle comprises a smoke treatment apparatus, and 
the controller further performs activating the smoke treatment apparatus to allow smoke to be exhausted to outside of the vehicle when a predetermined condition permitting smoke exhaust is satisfied.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 12 recites the additional element:
displaying, on a user apparatus of a user, at least one of a current arrangement map of the smoking space and information specifying a scheduled date and time at which the smoking space is arranged at a position within a predetermined range from a position of the user apparatus.  
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “displaying ... a current arrangement map of the smoking space ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as individuals mentally visualizing a map of a travel plan based locations of smoking facilities.
Claim 14 recites the additional element:
wherein the smoking-related information includes at least any one of a smoking history and a cigarette purchase history of the plurality of users.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 15 recites the abstract idea:
estimating a time period and a location including a possibility of smoking.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 16 recites the abstract idea:
wherein generating the travel plan is performed based on whether an existing smoking facility is present or absent.
Claim 17 recites the additional elements:
the vehicle comprises a traveling unit separably connected to a smoking unit provided with the smoking space; and 
the travel plan includes a separation position and a separation time of the smoking unit from the traveling unit, and a retrieval time at which the separated smoking unit is connected to the traveling unit.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 18 recites the additional element:
transmitting the generated travel plan as control information for automatic driving of the traveling unit.
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “transmitting the generated travel plan  ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as individuals mentally noting a travel plan based locations of smoking facilities.
Claim 19 recites the additional element:
displaying, on a user apparatus of a user, at least one of a current arrangement map of the smoking space and information specifying a scheduled date and time at which the smoking space is arranged at a position within a predetermined range from a position of the user apparatus.
This additional element fails to ingrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “displaying ... a current arrangement map of the smoking space ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as individuals mentally visualizing a map of a travel plan based locations of smoking facilities.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 12, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2019/0121366  to Yourou.
As per claim 1, Yourou discloses [a]n information processing apparatus (see at least Yourou, See Figure 1, showing a movable body utilization system 10, including vehicles, a server 200, a user terminal 300 server 200; [0032]) comprising:
a controller including at least one processor (see at least Yourou, [0043] disclosing that controller 160 includes ECU (Electronic Control Unit), various sensors and a navigation device, a communications module ...and controls vehicle 100 and each device; [0051]; [052] disclosing that server 220 includes a communication device 210, a storage device 220, and a processor 230) configured to perform:
estimating smoking demand based on past smoking-related information on a plurality of users (see at least Yourou, [0059] disclosing that the predetermined purpose is to utilize vehicle 100 as a smoking room; [0063] disclosing that when the user's utilization purpose is to utilize vehicle 100 as a smoking room, matching is performed between the user and vehicles 100 in this matching process in consideration of the utilization purpose (smoking) and the utilization fees of vehicles 100 dependent on smoking histories (more/less frequent smoking histories) in compartments of vehicles 100; [0075] The smoking history indicates a (high/low) frequency of smoking or prohibition of smoking in the compartment
of the vehicle in past <interpreted as the smoking demand based on past smoking-related information>; and [0097] disclosing that when there is a less frequent smoking history of the compartment of vehicle 100, the utilization fee of vehicle 100 is set to be more expensive than the utilization fee when there is more frequent smoking history); and
generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand (see at least Yourou, [0050] disclosing that  navigation device 185 calculates a traveling route (expected traveling route or target route) from the current location of vehicle 100 to a destination based on GPS information of vehicle 100; [0058] disclosing that when a user who is not an owner of vehicles 100 makes a utilization application for utilizing a vehicle 100 for a predetermined purpose, the system in matches the user with vehicles 100 to move the user; [0059] disclosing that the predetermined purpose is to utilize vehicle 100 as a smoking room; and [0063] disclosing that when the user's utilization purpose is to utilize vehicle 100 as a smoking room, matching is performed between the user and vehicles 100 by consideration of the utilization purpose (smoking) and the utilization fees of vehicles 100 dependent on smoking histories (more/less frequent smoking histories) in compartments of vehicles 100).
As per claim 6, Yourou further discloses the limitation:
wherein estimating the smoking demand includes estimating a time period and a location including a possibility of smoking (see at least Yourou, [0061] disclosing that the user who is to utilize movable body utilization system 10 makes a utilization application from user terminal 300.  When information (information that specifies the user, utilization purpose (smoking), budget, utilization start time, utilization end time, utilization start location, utilization end location, and the like) required for the utilization application is input to user terminal 300, utilization application information is transmitted from user terminal 300 to server 200).
As per claim 7, Yourou further discloses the limitation:
wherein generating the travel plan is performed based on whether an existing smoking facility is present or absent (see at least Yourou, [0061] disclosing that the user who is to utilize movable body utilization system 10 makes a utilization application from user terminal 300. When information (information that specifies the user, utilization purpose (smoking), budget, utilization start time, utilization end time, utilization start location, utilization end location, and the like) required for the utilization application is input to user terminal 300, utilization application information is transmitted from user terminal 300 to server 200;  [0062] disclosing that server 200 assumes the received utilization application information as request information from the user, associates it with the ID of the user, and stores it in user information DB 221; [0063] disclosing that when the user's utilization purpose is to utilize vehicle 100 as a smoking room, matching is performed between the user and vehicles 100 in this matching process in consideration of the utilization purpose (smoking) and the utilization fees of vehicles 100 dependent on smoking histories (more/less frequent smoking histories) in compartments of vehicles 100; [0065] further disclosing that when vehicle 100 can be dispatched, vehicle 100 creates, based on the request information received together with the vehicle dispatch request from server 200, a traveling route from the current location to the designated utilization start location, and a traveling route to be taken during the utilization by the use; and [0066] disclosing that vehicle 100 is moved to the user by moving along the created traveling route in order to reach the utilization start location at the utilization start time. Then, when vehicle 100 reaches the user, the user utilizes vehicle 100 for the desired purpose as applied (for example, utilizes as a smoking room)).
As per claim 12, Yourou further discloses the limitation:
wherein the controller further performs displaying, on a user apparatus of a user, at least one of a current arrangement map of the smoking space and information specifying a scheduled date and time at which the smoking space is arranged at a position within a predetermined range from a position of the user apparatus (see at least Yourou, [0050] disclosing that during the utilization of vehicle 100 by the user, navigation device 185 notifies the target route to the user by way of presentation on a display and audio output from a speaker; [0061]-[0063]; and [0065]).

As per claim 13, Yourou discloses [a]n information processing method (see at least Yourou, see Figure 1, showing a movable body utilization system 10, including vehicles, a server 200, a user terminal 300 server 200; [0032]), wherein at least one computer (see at least Yourou, [0043] disclosing that controller 160 includes ECU (Electronic Control Unit), various sensors and a navigation device, a communications module ...and controls vehicle 100 and each device; [0051]; [052] disclosing that server 220 includes a communication device 210, a storage device 220, and a processor 230) performs:
estimating smoking demand based on past smoking-related information on a plurality of users (see at least Yourou, [0059] disclosing that the predetermined purpose is to utilize vehicle 100 as a smoking room; [0063] disclosing that when the user's utilization purpose is to utilize vehicle 100 as a smoking room, matching is performed between the user and vehicles 100 in this matching process in consideration of the utilization purpose (smoking) and the utilization fees of vehicles 100 dependent on smoking histories (more/less frequent smoking histories) in compartments of vehicles 100; [0075] The smoking history indicates a (high/low) frequency of smoking or prohibition of smoking in the compartment of the vehicle in past <interpreted as the smoking demand based on past smoking-related information>; and [0097] disclosing that when there is a less frequent smoking history of the compartment of vehicle 100, the utilization fee of vehicle 100 is set to be more expensive than the utilization fee when there is more frequent smoking history); and
generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand (see at least Yourou, [0050] disclosing that  navigation device 185 calculates a traveling route (expected traveling route or target route) from the current location of vehicle 100 to a destination based on GPS information of vehicle 100; [0058] disclosing that when a user who is not an owner of vehicles 100 makes a utilization application for utilizing a vehicle 100 for a predetermined purpose, the system in matches the user with vehicles 100 to move the user; [0059] disclosing that the predetermined purpose is to utilize vehicle 100 as a smoking room; and [0063] disclosing that when the user's utilization purpose is to utilize vehicle 100 as a smoking room, matching is performed between the user and vehicles 100 by consideration of the utilization purpose (smoking) and the utilization fees of vehicles 100 dependent on smoking histories (more/less frequent smoking histories) in compartments of vehicles 100).
As per claim 15, Yourou further discloses the limitation:
wherein estimating the smoking demand includes estimating a time period and a location including a possibility of smoking (see at least Yourou, [0061] disclosing that the user who is to utilize movable body utilization system 10 makes a utilization application from user terminal 300.  When information (information that specifies the user, utilization purpose (smoking), budget, utilization start time, utilization end time, utilization start location, utilization end location, and the like) required for the utilization application is input to user terminal 300, utilization application information is transmitted from user terminal 300 to server 200).
As per claim 16, Yourou further discloses the limitation:
wherein generating the travel plan is performed based on whether an existing smoking facility is present or absent (see at least Yourou, [0061] disclosing that the user who is to utilize movable body utilization system 10 makes a utilization application from user terminal 300. When information (information that specifies the user, utilization purpose (smoking), budget, utilization start time, utilization end time, utilization start location, utilization end location, and the like) required for the utilization application is input to user terminal 300, utilization application information is transmitted from user terminal 300 to server 200;  [0062] disclosing that server 200 assumes the received utilization application information as request information from the user, associates it with the ID of the user, and stores it in user information DB 221; [0063] disclosing that when the user's utilization purpose is to utilize vehicle 100 as a smoking room, matching is performed between the user and vehicles 100 in this matching process in consideration of the utilization purpose (smoking) and the utilization fees of vehicles 100 dependent on smoking histories (more/less frequent smoking histories) in compartments of vehicles 100; [0065] further disclosing that when vehicle 100 can be dispatched, vehicle 100 creates, based on the request information received together with the vehicle dispatch request from server 200, a traveling route from the current location to the designated utilization start location, and a traveling route to be taken during the utilization by the use; and [0066] disclosing that vehicle 100 is moved to the user by moving along the created traveling route in order to reach the utilization start location at the utilization start time. Then, when vehicle 100 reaches the user, the user utilizes vehicle 100 for the desired purpose as applied (for example, utilizes as a smoking room)).
As per claim 19, Yourou further discloses the following limitations:
wherein the at least one computer further performs displaying, on a user apparatus of a user, at least one of a current arrangement map of the smoking space and information specifying a scheduled date and time at which the smoking space is arranged at a position within a predetermined range from a position of the user apparatus (see at least Yourou, [0050] disclosing that during the utilization of vehicle 100 by the user, navigation device 185 notifies the target route to the user by way of presentation on a display and audio output from a speaker; [0061]-[0063]; and [0065]).
As per claim 20, Yourou discloses [a] system (see at least Yourou, See Figure 1, showing a movable body utilization system 10, including vehicles, a server 200, a user terminal 300 server 200; [0032]) comprising:
an information processing apparatus comprising a controller including at least one processor (see at least Yourou, [0043] disclosing that controller 160 includes ECU (Electronic Control Unit), various sensors and a navigation device, a communications module ...and controls vehicle 100 and each device; [0051]; [052] disclosing that server 220 includes a communication device 210, a storage device 220, and a processor 230) configured to perform:
estimating smoking demand based on past smoking-related information on a plurality of users (see at least Yourou, [0059] disclosing that the predetermined purpose is to utilize vehicle 100 as a smoking room; [0063] disclosing that when the user's utilization purpose is to utilize vehicle 100 as a smoking room, matching is performed between the user and vehicles 100 in this matching process in consideration of the utilization purpose (smoking) and the utilization fees of vehicles 100 dependent on smoking histories (more/less frequent smoking histories) in compartments of vehicles 100; [0075] The smoking history indicates a (high/low) frequency of smoking or prohibition of smoking in the compartment of the vehicle in past <interpreted as the smoking demand based on past smoking-related information>; and [0097] disclosing that when there is a less frequent smoking history of the compartment of vehicle 100, the utilization fee of vehicle 100 is set to be more expensive than the utilization fee when there is more frequent smoking history); and
generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand (see at least Yourou, [0050] disclosing that  navigation device 185 calculates a traveling route (expected traveling route or target route) from the current location of vehicle 100 to a destination based on GPS information of vehicle 100; [0058] disclosing that when a user who is not an owner of vehicles 100 makes a utilization application for utilizing a vehicle 100 for a predetermined purpose, the system in matches the user with vehicles 100 to move the user; [0059] disclosing that the predetermined purpose is to utilize vehicle 100 as a smoking room; and [0063] disclosing that when the user's utilization purpose is to utilize vehicle 100 as a smoking room, matching is performed between the user and vehicles 100 by consideration of the utilization purpose (smoking) and the utilization fees of vehicles 100 dependent on smoking histories (more/less frequent smoking histories) in compartments of vehicles 100); and
the vehicle (see at least Yourou, see Fig. 1, vehicles 100; [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Examiner Note:  All citations to machine translations include the page number and the approximate paragraph number (e.g. pg. 1, [0001]).  In addition, highlighting of the citations within the machine translation has been included.

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yourou as applied to claims 1 and 13 above, and further in view of Korean Patent Publication Number KR 20110095853 to Kong Jeoung Doo.
As per claim 2, Yourou discloses all of the limitations of claim 1, as discussed above.  Yourou further discloses: the smoking related information includes at least any one of a smoking history ... (see at least Yourou, [0059] disclosing that the predetermined purpose is to utilize vehicle 100 as a smoking room; [0063] disclosing that when the user's utilization purpose is to utilize vehicle 100 as a smoking room, matching is performed between the user and vehicles 100 in this matching process in consideration of the utilization purpose (smoking) and the utilization fees of vehicles 100 dependent on smoking histories (more/less frequent smoking histories) in compartments of vehicles 100; [0075]; disclosing smoking route and smoking history <interpreted as the smoking demand based on past smoking-related information>; and [0097]  further disclosing that when there is a less frequent smoking history of the compartment of vehicle 100, the utilization fee of vehicle 100 is set to be more expensive than the utilization fee when there is more frequent smoking history).  But Yourou does not explicitly disclose the limitation:
the smoking related information includes at least one of ... and a cigarette purchase history of the plurally of users.
However, Kong Jeoung Doo discloses this limitation (see at least Kong Jeoung Doo, abstract, collecting information of tobacco purchase <interpreted as Cigarette purchase history>; pg. 3, [0004], [0005]; pg. 5 [0007] disclosing that the mobile RFID application server 150 may obtain information such as the number of cigarettes purchased, the purchase date, the cigarette manufacturer and the product name <interpreted as cigarette purchase history> by using the received code information and the pre-stored code mapping information, and the subscriber-specific statistics; and pg. 5, [0008] disclosing that the mobile RFID application server 150 may process the real-time collected data <interpreted as smoking history> for the service subscriber only and periodically provide the subscriber to the service subscriber).
Yourou and Kong Jeoung Doo are analogous art to claim 2 because they are in the same field of making it possible to suitably provide a smoking space for smokers.  Yourou relates to a movable body utilization system, a server and a method of using the movable body for a predetermined purpose, such as using the movable body as a smoking room (see at least Yourou, [0002] and [0009]). Kong Jeoung Doo relates to a smoking information management using the radio frequency identification, by collecting smoking information (see at least Kong Jeoung Doo, pg. 2, [0002]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of estimating smoking demand based on past smoking-related information on a plurality of users, and generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand, wherein the smoking related information includes a smoking history, as disclosed in Yourou, to provide the benefit of also including a cigarette purchase history of the plurally of users, as disclosed in Kong Jeoung Doo.  Doing so would provide the benefit of quantifying the smokers consumption and changes in consumption of cigarettes (see at least Kong Jeoung Doo, pg. 5, [0009]).
As per claim 3, the combination of Yourou and Kong Jeoung Doo disclose all of the limitations of claim 2, as discussed above.  Yourou further discloses the limitation:
wherein the smoking history has position information and time information of smoking (see at least Yourou, [0055] disclosing that server 200 receives a utilization application for vehicle 100 from user terminal 300, processor 230 associates information regarding the utilization application (utilization purpose, utilization time, utilization location, and the like) with the information of the user of user terminal 300, and stores it in user information DB 221. Then, processor 230 makes reference to the vehicle information stored in vehicle information DB 222 to select a vehicle 100 conforming to the demand of the user, and notifies a vehicle dispatch request to the selected vehicle 100 to move to the user who has made the utilization application).
As per claim 14, Yourou discloses all of the limitations of claim 13, as discussed above.  Yourou further discloses: the smoking related information includes at least any one of a smoking history ... (see at least Yourou, [0059] disclosing that the predetermined purpose is to utilize vehicle 100 as a smoking room; [0063] disclosing that when the user's utilization purpose is to utilize vehicle 100 as a smoking room, matching is performed between the user and vehicles 100 in this matching process in consideration of the utilization purpose (smoking) and the utilization fees of vehicles 100 dependent on smoking histories (more/less frequent smoking histories) in compartments of vehicles 100; [0075]; disclosing smoking route and smoking history <interpreted as the smoking demand based on past smoking-related information>; and [0097]  further disclosing that when there is a less frequent smoking history of the compartment of vehicle 100, the utilization fee of vehicle 100 is set to be more expensive than the utilization fee when there is more frequent smoking history).  But Yourou does not explicitly disclose the limitation:
the smoking related information includes at least one of ... and a cigarette purchase history of the plurally of users.
However, Kong Jeoung Doo discloses this limitation (see at least Kong Jeoung Doo, abstract, collecting information of tobacco purchase <interpreted as Cigarette purchase history>; pg. 3, [0004], [0005]; pg. 5 [0007] disclosing that the mobile RFID application server 150 may obtain information such as the number of cigarettes purchased, the purchase date, the cigarette manufacturer and the product name <interpreted as cigarette purchase history> by using the received code information and the pre-stored code mapping information, and the subscriber-specific statistics; and pg. 5, [0008] disclosing that the mobile RFID application server 150 may process the real-time collected data <interpreted as smoking history> for the service subscriber only and periodically provide the subscriber to the service subscriber).
Yourou and Kong Jeoung Doo are analogous art to claim 14 because they are in the same field of making it possible to suitably provide a smoking space for smokers.  Yourou relates to a movable body utilization system, a server and a method of using the movable body for a predetermined purpose, such as using the movable body as a smoking room (see at least Yourou, [0002] and [0009]). Kong Jeoung Doo relates to a smoking information management using the radio frequency identification, by collecting smoking information (see at least Kong Jeoung Doo, [0001)).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of estimating smoking demand based on past smoking-related information on a plurality of users, and generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand, wherein the smoking related information includes a smoking history, as disclosed in Yourou, to provide the benefit of also including a cigarette purchase history of the plurally of users, as disclosed in Kong Jeoung Doo.  Doing so would provide the benefit of quantifying the smokers consumption and changes in consumption of cigarettes (see at least Kong Jeoung Doo, [0021]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yourou and Kong Jeoung Doo as applied to claim 2 above, and further in view of Chinese Patent Publication Number CN 108472462 to Azzopardi et al. (hereafter Azzopardi).
As per claim 4, the combination of Yourou and Kong Jeoung Doo disclose all of the limitations of claim 2, as discussed above.  Yourou discloses the limitation:
wherein the controller performs acquiring the smoking history based on a signal from a user apparatus of a user who is a smoker ... (see at least Yourou, [0035] disclosing that user terminal 300 is a terminal of a user who is not an owner of vehicle 100 and who wishes to utilize vehicle 100 for a predetermined purpose. Examples of user terminal 300 include a mobile terminal such as a smartphone; [0059]; [0063]; [0075]; disclosing smoking route and smoking history <interpreted as the smoking demand based on past smoking-related information> and [0097] ).  But Yourou does not explicitly disclose ... based on a signal from a user apparatus of a user who is a smoker that senses activation of a switch of an electronic cigarette.
However, Azzopardi discloses this limitation (see at least Azzopardi, pg. 12, [0017] disclosing that the electronic steam supply system described herein can comprises detecting when the suction device of the suction and a wireless transmission device, wherein the electronic steam supply system (e.g., by suitable software instructions) is suitable when the suction is finished transmitting user notification of inhalation has occurred on the electronic steam supply system).
Yourou, Kong Jeoung Doo, and Azzopardi are analogous art to claim 4 because they are in the same field of making it possible to suitably provide a smoking space for smokers and providing functionality to electronic cigarettes.  Yourou relates to relates to a movable body utilization system, a server and a method of using the movable body for a predetermine purpose such as using the movable body as a smoking room (see at least Yourou, [0002] and [0009]). Kong Jeoung Doo relates to a smoking information management using the radio frequency identification, by collecting smoking information (see at least Kong Jeoung Doo, [0001)).  Azzopardi relates to a visualization system and method of electronic steam supply system such as electronic nicotine conveying system (e.g., electronic cigarette) including a wireless connection for communication with an external system (see at least Azzopardi, pg. 3, [0001] and [0006])
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of estimating smoking demand based on past smoking-related information on a plurality of users, and generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand, wherein the smoking related information includes a smoking history, as disclosed in the combination of Yourou and Jeoung Dong Doo, to provide the ability of acquiring the smoking history based on a signal from a user apparatus of a user who is a smoker that senses activation of a switch of an electronic cigarette, as disclosed in Azzopardi.  Doing so would provide the benefit of providing an improved the range of the electronic cigarette experience for the user (see at least Azzopardi, pg. 3, [0008]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yourou and Kong Jeoung Doo as applied to claim 2 above, and further in view of Chinese Patent Publication Number CN 109508998 to Peng.
As per claim 5,  the combination of Yourou and Kong Jeoung Doo disclose all of the limitations of claim 2, as discussed above.  Yourou further discloses that the cigarette ... history has position information and time information ... of a cigarette (see at least Yourou, [0061] disclosing that the user who is to utilize movable body utilization system 10 makes a utilization application from user terminal 300.  When information (information that specifies the user, utilization purpose (smoking), budget, utilization start time, utilization end time, utilization start location, utilization end location, and the like) required for the utilization application is input to user terminal 300, utilization application information is transmitted from user terminal 300 to server 200).  But, neither Yourou nor Kong Jeoung Doo explicitly disclose the cigarette purchase history has position information ... of a purchase of a cigarette.
However, Peng discloses this limitation (see at least Peng, pg. 4, [0011] disclosing that the consumer obtains location information of the purchased cigarette, and the location information of the purchased cigarette is automatically acquired by the terminal or input by the consumer).
Yourou, Kong Jeoung Doo, and Peng are analogous art to claim 5 because they are in the same field of making it possible to suitably provide a smoking space for smokers and monitoring cigarette use.  Yourou relates to relates to a movable body utilization system, a server and a method of using the movable body for a predetermine purpose such as using the movable body as a smoking room (see at least Yourou, [0002] and [0009]). Kong Jeoung Doo relates to a smoking information management using the radio frequency identification, by collecting smoking information (see at least Kong Jeoung Doo, [0001)).  Peng relates to a blockchain data sharing technology for a tobacco chain trackability anti-counterfeiting method and system (see at least Peng, pg. 2, [0001]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of estimating smoking demand based on past smoking-related information on a plurality of users, and generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand, wherein the smoking related information includes a smoking history, as disclosed in the combination of Yourou and Jeoung Dong Doo, to provide the ability of acquiring the cigarette purchase history with position information of a cigarette purchase, as disclosed in Peng.  Doing so would provide the benefit of providing the smoker with information relative to the location of the cigarette purchase on their cellphone (see at least Peng, pg. 2, [0005], [0006]).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yourou as applied to claim 1 above, and further in view of Korean Patent Publication Number KR 101536176 to Ha Jae Jo et al. (hereafter Ha Jae Jo).
As per claim 8, Yourou discloses all of the limitations of claim 1, as discussed above. But Yourou does not explicitly disclose the limitations:
wherein the vehicle comprises a smoking unit provided with the smoking space, and 
a traveling unit to which the smoking unit is separably connected.
However, Ha Jae Jo discloses the smoking unit provided with the smoking space (see at least Ha Jae Jo, see Fig. 1b, vehicle body 1 <interpreted as the smoking unit>, space 10  <interpreted as the smoking space>).
Ha Jae Jo further discloses a traveling unit (see at least Kong Jeoung Doo, see Fig. 1B, connecting art 11 <connection to (towing vehicle) traveling unit, not shown>).
Yourou and Ha Jae Jo are analogous art to claim 8 because they are in the same field of making it possible to suitably provide a smoking space for smokers.  Yourou relates to a movable body utilization system, a server and a method of using the movable body for a predetermined purpose, such as using the movable body as a smoking room (see at least Yourou, [0002] and [0009]).  Ha Jae Jo relates to a movable smoking trailer (see at least Ha Jae Jo, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of estimating smoking demand based on past smoking-related information on a plurality of users, and generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand, as disclosed in Yourou, to provide the benefit of the vehicle including a smoking unit provided with the smoking space, and a traveling unit to which the smoking unit is separably connected, as disclosed in Ha Jae Jo.  Doing so would provide the benefit of providing a space to prevent smoke from harming non-smokers (see at least Ha Jae Jo, pg. 2, [0012]).
As per claim 11, Yourou does not explicitly disclose the limitations:
wherein the vehicle comprises a smoke treatment apparatus, and
the controller further performs activating the smoke treatment apparatus to allow smoke to be exhausted to outside of the vehicle when a predetermined condition permitting smoke exhaust is satisfied.
However, Ha Jae Jo discloses the smoke treatment apparatus (see at least Ha Jae Jo, pg. 2, [0012] disclosing that, the smoke (4) a pump (not shown) for discharging air to the outside in the air duct (3), a filter for filtering impurities of the power source (not shown) and air is discharged to supply power to the pump ( not shown) (Fig. 1a to 1d)).  
Ha Jae Jo further discloses the activating the smoke treatment apparatus limitation (see at least Ha Jae Jo, pg. 4, [0004] disclosing that Controller 6 starts, or ends the operation of the delayed 4 in accordance with the measured temperature of the sensor (5). And further that when the smoke (4) the measured temperature drops below the threshold value of the sensor (5) in the active state, the controller 6 may also be configured to stop the operation of the smoke (4)).
Yourou and Ha Jae Jo are analogous art to claim 11 because they are in the same field of making it possible to suitably provide a smoking space for smokers.  Yourou relates to a movable body utilization system, a server and a method of using the movable body for a predetermined purpose, such as using the movable body as a smoking room (see at least Yourou, [0002] and [0009]).  Ha Jae Jo relates to a movable smoking trailer (see at least Ha Jae Jo, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of estimating smoking demand based on past smoking-related information on a plurality of users, and generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand, as disclosed in Yourou, to provide the benefit of a smoke treatment apparatus, and the controller activating the smoke treatment apparatus to allow smoke to be exhausted to outside of the vehicle when a predetermined condition permitting smoke exhaust is satisfied, as disclosed in Ha Jae Jo.  Doing so would provide the benefit of providing a space to prevent smoke from harming non-smokers (see at least Ha Jae Jo, pg. 2, [0012]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yourou and Ha Jae Jo as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2019/0318306 to Mere.
As per claim 9, the combination of Yourou and Ha Jae Jo disclose all of the limitations of claim 8, as discussed above.  But, neither Yourou nor Ha Jae Jo disclose the limitations:
wherein the travel plan includes a separation position and a separation time of the smoking unit from the traveling unit, and
a retrieval time at which the separated smoking unit is connected to the traveling unit.
However, Mere discloses the separation position and separation time limitation (see at least Mere, [0032] disclosing that autonomous vehicle 10 includes an actuator 112 that engages and disengages <interpreted as the separation position> with the hitch 110; and [0052] customer profile includes identification information, the make, model and license plate number of the destination motor vehicle, the location of the destination motor vehicle, a time of delivery, trunk gate unlock permission information, and any special instructions.  Disclosing further that the server is remote from the autonomous vehicle 10 and the trailer and is in communication with both).
Mere further discloses the retrieval time limitation (see at least Mere, [0052]).
Yourou, Ha Jae Jo, and Mere are analogous art to claim 9 because they are in the same field of making it possible to suitably provide a smoking space for smokers.  Yourou relates to relates to a movable body utilization system, a server and a method of using the movable body for a predetermine purpose such as using the movable body as a smoking room (see at least Yourou, [0002] and [0009]).  Ha Jae Jo relates to a movable smoking trailer (see at least Ha Jae Jo, Abstract).  Mere relates to an autonomous vehicle with a trailer and methods that are configured to carry and deliver items (see at least Mere, [0001]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of estimating smoking demand based on past smoking-related information on a plurality of users, and generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand, where the vehicle includes a smoking unit with a smoking space and a separately connected travel unit, as disclosed in Yourou and Ha Jae Jo, to provide the benefit of including a travel plane with a separation position and time of the smoking unit from the travel unit and a retrieval time at which the separated smoking unit is connected to the travel unit, as disclosed in Mere.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering smokers from one location to another (see at Mere, [0005]).
As per claim 10, Mere further discloses the limitation:
wherein the controller further performs transmitting the generated travel plan as control information for automatic driving of the traveling unit (see at least Mere, [0031] disclosing that autonomous vehicle 10 may be used to autonomously transport objects between locations. A user may call the autonomous vehicle 10 to her location using a phone that communicates with the autonomous vehicle 10 using V2D communication. The autonomous vehicle 10 then navigates to the location of the user and requests an input code or other identification from the user via the display assembly 16).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yourou as applied to claim 13 above, and further in view of Ha Jae Jo and Mere.
As per claim 17, Yourou discloses all of the limitations of claim 13, as discussed above.  But, Yourou does not explicitly disclose the limitations:
the vehicle comprises: a traveling unit separably connected to a smoking unit provided with the smoking space; and
a separation position and separation time of the smoking unit from the traveling unit, and a retrieval time at which the separated smoking unit is connected to the travel unit.
However Ha Jae Jo discloses the traveling unit separably connected limitation (see at least Kong Jeoung Doo, see Fig. 1B, connecting art 11 <connection to (towing vehicle) traveling unit, not shown>).  
Mere discloses the separation limitation (see at least Mere, [0032] disclosing that autonomous vehicle 10 includes an actuator 112 that engages and disengages <interpreted as the separation position>  with the hitch 110; and [0052] customer profile includes identification information, the make, model and license plate number of the destination motor vehicle, the location of the destination motor vehicle, a time of delivery, trunk gate unlock permission information, and any special instructions.  Disclosing further that the server is remote from the autonomous vehicle 10 and the trailer and is in communication with both).
Mere further discloses the retrieval time limitation (see at least Mere, [0052]).
Yourou, Ha Jae Jo, and Mere are analogous art to claim 17 because they are in the same field of making it possible to suitably provide a smoking space for smokers.  Yourou relates to relates to a movable body utilization system, a server and a method of using the movable body for a predetermine purpose such as using the movable body as a smoking room (see at least Yourou, [0002] and [0009]).  Ha Jae Jo relates to a movable smoking trailer (see at least Ha Jae Jo, Abstract).  Mere relates to an autonomous vehicle with a trailer and methods that are configured to carry and deliver items (see at least Mere, [0001]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of estimating smoking demand based on past smoking-related information on a plurality of users, and generating a travel plan for a vehicle including a smoking space based on the estimated smoking demand, where the vehicle includes a smoking unit with a smoking space and a separately connected travel unit, as disclosed in Yourou, to provide the benefit of a smoking unit with a smoking space separately connected to the travel unit and including a travel plan with a separation position and time of the smoking unit from the travel unit and a retrieval time at which the separated smoking unit is connected to the travel unit, as disclosed in Ha Jae Jo and Mere.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering smokers from one location to another (see at Mere, [0005]).
As per claim 18, Mere further discloses the limitation:
wherein the at least one computer further performs transmitting the generated travel plan as control information for automatic driving of the traveling unit (see at least Mere, [0031] disclosing that autonomous vehicle 10 may be used to autonomously transport objects between locations. A user may call the autonomous vehicle 10 to her location using a phone that communicates with the autonomous vehicle 10 using V2D communication. The autonomous vehicle 10 then navigates to the location of the user and requests an input code or other identification from the user via the display assembly 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. European Patent Application Number EP1972741 disclosing a smoking room with a filter (see at least Abstract; [0016]; [0038]; and [0041])  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666